285 F. Supp. 2d 613 (2003)
Stephan SCHMIDHEINY
v.
Steven WEBER d/b/a/ Domainsale and Famology.com, Inc. and Famology.com, Inc.
No. C.A.01-377.
United States District Court, E.D. Pennsylvania.
September 10, 2003.
*614 Lile H. Deinard, Neil E. McDonell, Marc S. Reiner, from Dorsey & Whitney LLP, New York City, for Plaintiff.
Anthony DeGidio, Law Offices of Anthony DeGidio, Toledo, Ohio, for Defendants.

MEMORANDUM OPINION AND ORDER
WEINER, District Judge.
Plaintiff, Stephan Schmidheiny brought this action alleging violation of the Anti-cybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 1129. Presently before the court are the parties renewed cross motions for summary judgment predicated upon a joint stipulation of undisputed facts. For the reasons which follow, we enter judgment in favor of the Schmidheiny.
The joint stipulation establishes the following facts:
1. Plaintiff Stephan Schmidheiny (Mr. Schmidheiny) is a living individual.
2. Mr. Schmidheiny has been ranked among the wealthiest individuals in the world by Forbes magazine for the past three years. (McDonell Decl., Exh. 1 at p. 114; Exh. 2 at p. 263; Exh. 3 at p. 228)
3. The Internet domain name  includes the Schmidheiny surname.
4. Mr. Schmidheiny did not consent to the defendants registration of the domain name . (McDonell Decl., Exh. 11 at & 1)
5. Mr. Weber has registered or otherwise acquired Internet domain names listing Domainsale and Weber Technologies as the registrants. (McDonell Decl., Exh. 13)
6. Famology.com, Inc. was incorporated in April 2000. (McDonell Decl., Exh. 32)
*615 7. Mr. Weber is the President and Treasurer of Famology.com, Inc. (McDonell Decl., Exh. 32)
8. Mr. Weber is currently listed as the administrative and technical contact for Famology.com, Inc. for the  domain name. (McDonell Decl., Exh. 7)
9. One or both of the defendants sold or transferred the domain name  to a third party in return for a payment of $8,500. (McDonell Decl., Exh. 12)
10. One or both of the defendants sold or transferred the domain name  to a third party in return for a payment of $9,500. (McDonell Decl., Exh. 12)
11. One or both of the defendants sold or transferred the domain name . (McDonell Decl., Exh. 12)
12. In 2000, one or both of the defendants offered the domain name  for sale for $50,000 through , a website controlled by one or both of the defendants. (McDonell Reply Decl., Exh. 2; Exh. 3) That  website states that "The following Domain Names are for sale," including . (McDonell Reply Decl., Exh. 2 at § 00036) The domain name  includes a word that is a surname. (See Defendant's Cross Motion for Summary Judgment and Memorandum in Opposition to Plaintiff's Motion for Summary Judgment at p. 3 ¶¶ 4, 7)
13. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
14. Jay Robert Pritzker and Thomas Pritzker have been ranked among the world's wealthiest individuals by Forbes magazine. (McDonell Decl., Exh. 1 at p. 112)
15. On or about October 14, 1999, Mr. Weber received a protest letter from counsel for Jay Robert Pritzker based on the registration of the domain name . (McDonell Decl., Exh. 19)
16. One or both of the defendants sold or transferred the domain name  to a third party. (McDonell Decl., Exh. 12)
17. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
18. Jerome Spiegel Kohlberg, Jr. has been ranked among the world's wealthiest individuals by Forbes magazine. (McDonell Decl., Exh. 1 at p. 124)
19. In May 2000, Mr. Weber was paid $3,000 by Kohlberg & Co., L.L.C. in exchange for the transfer of . (McDonell Decl., Exh. 15)
20. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
21. One or both of the defendants was paid $9,000 by the entertainer Whoopi Goldberg or her representative or affiliated company in return for the domain name . (McDonell Decl., Exh. 12)
22. The Declaration of Marc Reiner in Support of Plaintiff's Motion for Summary Judgment, which was filed under seal, attaches as Exhibit 1 documentation of a payment received by one or both of the defendants in exchange for a domain name that includes an individual's surname.
23. One or both of the defendants has registered the domain names , , , , , , and . (McDonell Decl., Exh. 10; Exh. 12)
24. One or both of the defendants sold the domain names , , and  for $500 each. (McDonell Decl., Exh. 12)
*616 25. One or both of the defendants has registered the domain names , , , , , and . (McDonell Decl., Exh. 10)
26. One or both of the defendants has registered the domain names , , , and . (McDonell Decl., Exh. 10)
27. One or both of defendants has registered the domain name . (McDonell Decl., Exh. 10)
28. Ross Perot's company, Perot Systems Corporation, brought an arbitration proceeding against Domainsale. (McDonell Decl., Exh. 13)
29. The arbitrator in that proceeding found that Mr. Weber registered or acquired the domain name  primarily for the purpose of selling, renting or otherwise transferring the domain name for valuable consideration in excess of his out-of-pocket costs directly related to the domain name. (McDonell Decl., Exh. 11 at Response to Request to Admit No. 19)
30. The domain name  was transferred to Perot Systems Corporation as a result of the arbitration. (McDonell Decl., Exh. 10)
31. One or both of the defendants has registered the domain names  and . (McDonell Decl., Exh. 12)
32. In Jaguar Cars Ltd. et al. v. Steven Weber, Civil Action No. 98-70623, in the United States District Court for the Eastern District of Michigan, one or both of the defendants was sued based on the domain names  and . (McDonell Decl., Exh. 14 at § 00083)
33. One or both of the defendants transferred the domain names  and  to Jaguar Cars Ltd. (McDonell Decl., Exh. 10)
34. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
35. In Franklin Mint Company v. Steven Weber, Civil Action No. 98-CV-3011, suit was brought against one or both of the defendants in the United States District Court for the Eastern District of Pennsylvania by the Franklin Mint Company over the use of the domain name . (McDonell Decl., Exh. 14 at § 00083-84)
36. One or both of the defendants transferred the domain name  to Franklin Mint Company. (McDonell Decl., Exh. 10)
37. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
38. In The Claridge At Park Plaza, Inc. v. Steven Weber, Civil Action No. 98-CV-3757, suit was brought in the United States District Court for the Eastern District of Pennsylvania by The Claridge At Park Plaza, Inc. arising out of the registration by one or both of the defendants of the domain name . (McDonell Decl., Exh. 14 at § 00084)
39. One or both of the defendants transferred the domain name  to the Claridge Casino & Hotel. (McDonell Decl., Exh. 10)
40. One or both of the defendants has registered the domain name . (McDonell Decl., Exh. 10)
41. SADD, Inc. brought an arbitration against the registration of  by one or both of the defendants and the arbitrator ruled in favor of SADD, Inc. (McDonell Decl., Exh. 14)
42. One or both of the defendants transferred the domain name  to SADD, Inc. (McDonell Decl., Exh. 10)
*617 43. When registering a domain name, an individual the registrant enters into a contractual agreement with a registrar. (Network Solutions, Inc. v. Umbro, Intl. Inc., 259 Va.759, 529 S.E.2d 80, 86 (2000))
44. As part of that contractual agreement, the registrar agrees to allow the registrant the exclusive use of a specific domain name for a certain period of time. (Network Solutions, Inc. v. Umbro, Int'l. Inc., 259 Va.759, 529 S.E.2d 80, 86 (2000))
45. In exchange for the right to use the domain name for a fixed period, the registrant pays a certain sum of money and agrees to certain other conditions, which vary depending upon the registrar involved. (McDonell Decl., Exhs. 21, 23)
46. In March 2000, the named registrant for  was "Weber Net" and the registrar was Network Solutions, Inc. (NSI). (McDonell Decl., Exh. 6)
47. In June 2000, the domain name  was transferred from NSI, a U.S. domain name registrar, to a new registrar, Internet Names Worldwide ("INWW"), a division of Melbourne IT Ltd. (McDonell Decl., Exh. 19)
48. The named registrant for  was changed in or after June 2000 to defendant Famology.com, Inc. (McDonell Decl., Exh. 9 at Response to Interrog. No. 5)
49. Defendant Famology.com, Inc. and Weber Net are not the same entity. (McDonell Decl., Exh. 11 at ¶ 11)
50. One or both of the defendants paid a fee and entered into a contract  a "Registration agreement" with INWW. (McDonell Decl., Exh. 23 at § 00146)
51. In exchange for paying a fee and entering into the Registration agreement, one or both of the defendants was permitted to transfer the  domain name to INWW and to reserve the  domain name for an additional year past its original February 2001 expiration date. (McDonell Decl., Exh. 23 at § 00146)
52. After the  domain name was transferred to INWW, the new expiration date for  became February 28, 2002. (McDonell Decl., Exh. 29)
53. On or around May 24, 2001, one or both of the defendants paid INWW a fee to reserve to Famology.com, Inc. the exclusive use of the  domain name for an additional one-year period. (McDonell Decl., Exh. 28)
54. On the INWW website, INWW provides information about the registrant of domain names that are registered through INWW. (McDonell Decl., Exh. 7)
55. As of July 25, 2001, on the INWW website, INWW listed the "Registration Date" of  as June 22, 2000. (McDonell Decl., Exh. 7)
56. Pursuant to the Terms and Conditions of NSI's "Registrant Name Change Agreement," the New Registrant enters into an agreement "for the registration" of the domain name and the effective date of that "registration" is the date of NSI's transmission of an acknowledgment to the New Registrant. (McDonell Decl., Exh. 22, at § 00117)
57. On the DirectNic website, the registrar gives instructions for transferring domain names to DirectNic from another registrar. As part of those instructions, the DirectNic website states: "At this time, your transferred domains can only be registered for one year. At the time of renewal you can change the number of years you have your domains registered." (See http://www.directnic.com/help/faq/index. php?question_id=72 & topic_id =5)
58. In November 2000, Mr. Weber sent an email with the following text to Ms. *618 Evelyn Braun, Mr. Schmidheiny's assistant:
Hello,
I am sending this email to those who have shown an interest in the purchase of the Schmidheiny.com Domain Name. I recently received an offer of $1,000,000 for this domain name. I don't know why those people want this name or why they made such an elaborate offer but I certainly plan on accepting this offer regardless of their intent. I told them once the name was not for sale and they then made this offer. I believe that they are sincere though I have no idea why they want the name so badly. But for $1,000,000, I am not going to question their motives!
I figured I owened [sic] it to myself and to those who were interested in the name to allow you an opportunity to better this offer. I have no intentions on [sic] involving anyone in a bidding war. The people who made this offer clearly stated that their offer price was firm. Therefore, if anyone is willing and/or able to make an offer of $1.1 million I will certainly sell to you instead. If anyone is interested, please reply as soon as possible. Thank you for your time.
Sincerely,
Steve Weber
(215) 513-1788
(McDonell Decl., Exh. 25; Exh. 11 at ¶ 2)
59. Defendants did not produce in discovery a copy of the $1,000,000 offer referenced in Mr. Weber's e-mail to Ms. Braun.
60. Mr. Weber uses the Afternic.com domain name auction website under the username "santa." (McDonell Decl., Exh. 11 at ¶ 18)
61. On or about November 28, 2000, the  domain name was listed on the Afternic.com website with the "seller" designated as "santa" and the "minimum offer" designated as $1,100,000. (McDonell Decl., Exh. 26)
62. According to the Afternic.com User Agreement, when a registrant lists a domain name for auction or sale he or she makes "a binding offer for sale that cannot be withdrawn." (McDonell Reply Decl., Exh. 1 at ¶ 12)
63. One or both of the defendants would have achieved a profit if he/it sold the  domain name for $1 million or more. (McDonell Decl., Exh. 12 at Response to Interrog. No. 10)
64. Defendants did not produce any evidence in discovery that anyone with the Schmidheiny name has actually used any services that defendants provide at . (McDonell Decl., Exh. 9 at Response to Interrog. No. 8)
65. The Yahoo! search database of telephone directories contains no entries in the United States for the surname "Schmidheiny." (McDonell Decl., Exh. 5 at § 00149)
66. Armand Christopher has registered the domain names  and  and operated websites connected with those domain names. (McDonell Reply Decl., Exhs. 5-8) On the top of each of those websites is the heading "CYBERSQUATTERS.COM" and the text "PROTECT YOUR RIGHTS!" (McDonell Decl., Exhs. 7, 8)
67. One or both of the defendants has registered the following domain names. These domain names are identical to the surnames of individuals who have been ranked among the world' wealthiest individuals by Forbes magazine. The individuals on the Forbes list are indicated next to the domain names below.


*619
Domain Name                       Individual
                      Sheldon Adelson
/     Rafik Al-Hariri
/   Nassir Al-Kharafi
               Maria Aramburuzabala
                      Bernard Arnault
                    John Arrillaga
                    Alberto Bailleres
                     Otto Beisheim
                     Kunio Busujima
                       Robert Henry Dedman
                         John A. Fentener van Vlissingen
                        Thomas F. Frist, Jr.
                        Louis Gonda and Leslie Gonda
                      Walter Haefner
                         Erivan Haub
                         Dietmar Hopp
                      Eitaro Itoyama
                      Jim Jannard
                      Ingvar Kamprad
                    Kirk Kerkorian
                       Vinad Khosla
                    Alicia Koplowitz and Esther Koplowitz
/          Bruce Kovner
                       Scott Kriens
                  Kjeld Kirk Kristiansen
                      Ann Walton Kroenke
                     Andre Kudelski
                         Robert Kuok
                         Leng Beng Kwek
                       Andronico Luksic
                      Clayton L. Mathile
                      Adolf Merckle
                      David Howard Murdock
                        Robert Allen Naify
                        Yasuyuki Nambu
                      Pierre M. Omidyar
                      Francois Pinault
                      Vladimir Potanin
                        Mitchell Rales and Steven Rales
                       Ferit Sahenk
                      Henry Samueli
                  Stephan Schmidheiny
                 Stefan Schoerghuber
                        Jeff Skoll
                      John Albert Sobrato
                     Takernitsu Takizaki
                      Klaus Tschira
                     Yoshiaki Tsutsumi



*620
          Albert Lee Ueltschi
        Hope Hill Van Beuren
          August von Finck
   Dieter von Holtzbrinck
             Theodore Waitt and Norman Waitt
           Gary Winnick

68. Defendants have no connection with any of the individuals listed above who have been ranked among the world' wealthiest individuals by Forbes magazine, including Mr. Schmidheiny.
69. The domain name schmidheiny.com was first registered on February 28, 1999, before the enactment of 15 USC 1129.
70. The only registrar of dot com domain names that existed at the time 15 USC 1129 was passed was Network Solutions Inc.
71. Plaintiff made no offer to purchase the domain name schmidheiny.com before he filed the instant case.
72. There are towns in Kansas, Michigan, Texas, and Wyoming named Moran.
73. On or about June 15, 2000, Weber received an email message from Evelyn Braun stating, in part, "Stephan Schmidheiny would be interested in the domain name schmidheiny.com . . . ."
74. Weber contacted Ms. Braun and indicated that the name was "not available for transfer."
75. There are about 95 individuals with the surname Schmidheiny in Switzerland.
76. The following domain names are owned by Plaintiff, or his brother, or one of their companies: schmidheiny.net, schmidheiny.org, stephan-schmidheiny.com, stephan-schmidheiny.net, stephan-schmidheiny.com, stephanschmidheiny.com, stephanschmidheiny.net, stephanschmidheiny.org, th-schmidheiny.com, th-schmidheiny.net, th-schmidheiny.org, thomas-schmidheiny.com, thomas-schmidheiny.net, thomas-schmidheiny.org, thomasschmidheiny.com, thomasschmidheiny.net, thomasschmidheiny.org, thschmidheiny.com, thschmidheiny.net, thschmidheiny.org.
77. Weber has registered hundreds of domain names which primarily fall into four different categories. Names of famous individuals such as Ross Perot. Generic words such as back.com, gymnasium.com, hypnotists.com, jets.com and others. Weber also registered hundreds of surnames including Gould.com, Smith. ly, Moran.com and numerous geographic descriptions.
78. Weber does not own weber.com.
79. Famology.com, Inc. currently offers web based email services using hundreds of different domain names which incorporate surnames. Anyone on the planet can obtain a free email address at schmidheiny.com through Famology.com Inc.
80. The Famology.com website currently provides links to genealogy web sites, links to family oriented web sites, a free message posting service, and a free email reminder service.
81. Weber currently operates a website about Mother Teresa at http://www.motherteresa.com/.
82. Weber donated four Princess Diana domain names he owned to the Diana Foundation.
83. The website NetIdentity.com (formerly MailBank.com) holds over 15,000 surname domain names, and uses them to provide email services.
84. Charlotte Weber is on the Forbes list of wealthiest individuals but Steven *621 Weber is not. Their last names are identical.
85. Famology.com Inc owns the following domain names which do not represent individuals on the Forbes list of wealthiest individuals:
  3DWORLDS.COM
  3H.COM
  ABDUL.NET
  ABDUL.ORG
  ABODEOFPEACE.COM
  ACUPUNCTURISTS.COM
  ADAMS.WS
  AGORDO.ORG
  ALBRIGHTSVILLE.COM
  ALDERFER.COM
  ALESSANDRINI.ORG
  AL-MASRI.COM
  ALMASRI.NET
  AL-MASRI.NET
  ALMUHTADEEBILLAH.COM
  AMERICANJOURNAL.COM
  AMERICAN-JOURNAL.COM
  ANTIPOLO.COM
  ARCORE.ORG
  ARDILA.COM
  ARMAGH.COM
  AUCTIONCHAT.NET
  BACK.COM
  BADHOMBURG.ORG
  BAINUM.COM
  BAKRIE.COM
  BAL-HARBOR.NET
  BAL-HARBOR.ORG
  BANDARSERIBEGAWAN.COM
  BANGAR.COM
  BARNDT.COM
  BARRINGTON-HILLS.COM
  BARRINGTONHILLS.NET
  BARRINGTONHILLS.ORG
  BAZELON.COM
  BELAIT.COM
  BENALIA.COM
  BENTONVILLE.ORG
  BERAKAS.COM
  BIDIS.COM
  BILLCOSBY.COM
  BILL-COSBY.COM
  BILLUND.ORG
  BLOOMFIELD-HILLS.ORG
  BOLER.COM
  BONNE.COM
  BOUDJAKDJI.COM
  BRAINTEASERS.COM
  BREAST-CANCER.COM
  BREAST-CANCER.ORG
  BRENNINKMEYER.COM
  BRITISHCOLUMBIA.ORG
  BRITISH-COLUMBIA.ORG
  BRUMAIL.COM
  BRUNEII.COM
  BRUNEIAN.COM
  BRUNEIAN.NET
  BRUNEIAN.ORG
  BRUNEIANS.COM
  BRUNEIANS.NET
  BRUNEIANS.ORG
  BRUNEIDARUSSALAM.COM
  BRUNEIDARUSSALAM.NET
  BRUNEIDARUSSALAM.ORG
  BRUNEIINTERNET.COM
  BRUSEARCH.COM
  CAMDENCOUNTY.COM
  CARELL.COM
  CARSEY.COM
  CARTER.WS
  CASCINA.COM
  CASKET.COM
  CATHOLICS.NET
  CATHOLICS.ORG
  CHANUKAH.NET
  CHANUKAH.ORG
  CHARLIZE.COM
  CHERNICK.COM
  CHOWDRY.NET
*622
  CHOWDRY.ORG
  CLEANSERS.COM
  CODESIGNS.COM
  CONSENT.ORG
  CROSSMANN.COM
  CROWN-POINT.NET
  CROWN-POINT.ORG
  CUCME.COM
  CYBERLADY.COM
  DABBIERE.COM
  DADE.COM
  DADECOUNTY.COM
  DADE-COUNTY.COM
  DAKOTA-DUNES.COM
  DAKOTADUNES.NET
  DAKOTADUNES.ORG
  DAWSONCREEK.COM
  DAWSON-CREEK.COM
  DEBROE.COM
  DEFFOREY.COM
  DELASKI.COM
  DEMOULAS.COM
  DENEME.COM
  DENOBLE.ORG
  DETERS.COM
  DEUTSCHE.NET
  DEUTSCHE.ORG
  DEXMIER.COM
  DKMB.COM
  DOLPHINS.COM
  DOMAINS4SALE.NET
  DOMAINSALE.COM
  DOMAINWANTEDADS.COM
  DOMMERMUTH.COM
  DONSKY.COM
  DOWNTOWNER.COM
  DRESHER.COM
  DUCHOSSOIS.COM
  DUMPED.COM
  EAFE.COM
  EASTER.NET
  EAU-CLAIRE.ORG
  EBBERS.COM
  ELKFORD.COM
  ENB.COM
  ENB.NET
  ENB.ORG
  E-NEWS.COM
  ENTERTAINMENT.CC
  ENVESTMENT.COM
  ENVESTMENTS.COM
  ENVESTOR.COM
  ENVESTORS.COM
  E-VESTING.COM
  EVESTMENT.COM
  E-VESTMENT.COM
  EVESTMENTS.COM
  E-VESTMENTS.COM
  EVESTOR.COM
  E-VESTOR.COM
  FAHIM.COM
  FAMILYAFFAIR.COM
  FAMOLOGY.COM
  FAMOLOGY.NET
  FAMOLOGY.ORG
  FATHERKNOWSBEST.COM
  FIRESTEIN.COM
  FLB.COM
  GADONG.COM
  GARCIA.WS
  GARIS.COM
  GLICKSON.COM
  GMAONLINE.COM
  GOIZUETA.COM
  GOKONGWEI.COM
  GOLDSCHMEDING.COM
  GOSSIP.NET
  GRAZER.COM
  GREENWOOD-VILLAGE.COM
  GROSSEPOINTESHORES.NET
  GWYNEDD.COM
  GYMNASIUM.COM
  GYMNASIUMS.COM
  HAEBLER.COM
  HAIFU.COM
*623
  HALEWOOD.COM
  HAMADAYAMA.ORG
  HANIEL.COM
  HANUKKAH.ORG
  HASCOE.COM
  HASSANAL.COM
  HASSANALBOLKIAH.COM
  HASSANAL-BOLKIAH.COM
  HETGOOI.NET
  HETGOOI.ORG
  HHH.COM
  HISROYALHIGHNESS.COM
  HMSULTAN.COM
  HMSULTANOFBRUNEI.COM
  HNEWS.COM
  HOME-VIDEOS.COM
  HONICKMAN.NET
  HONICKMAN.ORG
  HORSEHEAD.COM
  HUBB.COM
  HUSSEIN.ORG
  HYPNOTISTS.COM
  IBM
  IBS.NET
  ILITCH.COM
  INEWS.COM
  I-NEWS.COM
  INEWSXCHNAGE.COM
  INVERMERE.COM
  ISTANANURULIMAN.COM
  ITAIL.COM
  JABATAN.COM
  JERMOLUK.COM
  JERUSALEM.NET
  JETS.COM
  JFKJR.NET
  JFKJUNIOR.COM
  J-J.COM
  JOAN.COM
  JUST5.COM
  KAPHAN.COM
  KARMANOS.COM
  KATZENBERG.COM
  KERRISDALE.COM
  KIDCO.ORG
  KIDRO.COM
  KITIMAT.COM
  K-K.COM
  KLAMATH-FALLS.NET
  KLAMATH-FALLS.ORG
  KOMANSKY.COM
  KOSHLAND.COM
  KRAUZE.COM
  KRETEKS.COM
  KUNZELSAU.COM
  KUNZELSAU.NET
  KUNZELSAU.ORG
  KUSHMAN.COM
  LAHAINER.COM
  LAWE.COM
  LAWSOCIETY.COM
  LEEKS.COM
  LEPRINO.COM
  LESLEY.COM
  LEWIS.WS
  LIEM.COM
  LIEMANDT.COM
  LIMBANG.COM
  LITWIN.COM
  LIVE.CC
  LIVEINTERNET.COM
  LIVEWWW.COM
  LNEWS.COM
  LOANANDHELP.COM
  LOANESCORT.COM
  LOANSPELL.COM
  LUMBY.COM
  MACARTHURPARK.COM
  MACARTHUR-PARK.COM
  MACRI.COM
  MAGERKO.COM
  MAKHTOUM.COM
  MALAWIAN.COM
  MANDM.COM
  MANOOGIAN.COM
*624
  MARLETTE.COM
  MARPOLE.COM
  MARTIN.WS
  MARWICK.COM
  MASENO.COM
  MASHOUF.COM
  MAUNA.COM
  MCVANEY.ORG
  MEEGO.COM
  MEGGEN.NET
  MEGGEN.ORG
  MEGSI.COM
  MELROSE-PARK.COM
  MERCERISLAND.NET
  MERCER-ISLAND.ORG
  METRODADE.COM
  MEXICOCITY.ORG
  MIDLANTIC.COM
  MIDLANTIC.COM
  MILLINGTON.COM
  MNM.COM
  MOHAMMAD.NET
  MOHAMMAD.ORG
  MOLEY.COM
  MOMCO.COM
  MORANS.NET
  MORRILTON.ORG
  MOTHERTERESA.COM
  MOTHER-TERESA.COM
  MOTHERTERESA.NET
  MOTHER-TERESA.NET
  MOTHERTERESA.ORG
  MOTHER-TERESA.ORG
  MOUNTKISCO.NET
  MOUNT-KISCO.NET
  MUHTADEE.COM
  MUHTADEEBILLAH.COM
  MUHTADEE-BILLAH.COM
  NADING.COM
  NAHYAN.COM
  NANNY-CAM.COM
  NEGARABRUNEIDARUSSALAM.COM
  NEILSON.WS
  NETLINGS.COM
  NEW-ALBANY.NET
  NEW-ALBANY.ORG
  NEWTON-CENTRE.COM
  NEWTONCENTRE.NET
  NEWTONCENTRE.ORG
  NEWWESTMINSTER.COM
  NEW-WESTMINSTER.COM
  NIGHAM.COM
  NORTHERNVIRGINIA.COM
  NORTHVIRGINIA.COM
  NORWEGIANS.COM
  NOTOVIOLENCE.COM
  NTV.COM
  NTW.COM
  NTW.ORG
  NURMBERG.COM
  NURMBERG.NET
  NURMBERG.ORG
  NVIRGINIA.COM
  NYCITY.ORG
  NY-NY.NET
  NYNY.ORG
  OMAIZA.COM
  OMAIZA.NET
  OMAIZA.ORG
  ONB.COM
  OPPERMAN.COM
  OSANO.COM
  OSHIMA.COM
  OWINGS-MILLS.COM
  OWINGSMILLS.ORG
  OYSTER-BAY.NET
  OYSTER-BAY.ORG
  PADIAN.COM
  PARENTGARTEN.COM
  PCCC.COM
  PERENCHIO.COM
  PERUNDING.COM
  PETAR.COM
  PETSURF.NET
*625
  PIECH.COM
  PINEAPPLEISLAND.COM
  PLASTIC101.COM
  PORTOLA-VALLEY.COM
  PRESLEY.ORG
  PRINCEJEFRI.COM
  PRINCEOFWALES.COM
  PRINCESS-DI.COM
  PRINCESSDI.NET
  PRIT.COM
  PRITZ.COM
  PRITZ.COM
  QANDQ.COM
  Q-Q.COM
  QUADRACCI.COM
  RAMAPHOSA.COM
  RASHMAN.COM
  READYWEAR.COM
  RESERVES.COM
  RNR.COM
  ROBINSIN.WS
  RODRIGUEZ.WS
  ROKKE.COM
  ROSKI.COM
  ROTHAUG.COM
  RYSZARD.COM
  SABLI.COM
  SADULPUR.NET
  SADULPUR.ORG
  SAINTMARYSPOINT.COM
  SANDB.COM
  SANDSTONE.COM
  SAN-MATEO.ORG
  SAVINGSNLOAN.COM
  SCANNERS.NET
  SCIFRES.NET
  SCIFRES.ORG
  SEAGAMES.ORG
  SEMAUN.COM
  SENGKURONG.COM
  SERICEL.COM
  SERICELS.COM
  SEYDOUX.COM
  SHAREWAREFIND.COM
  SHERMAN-OAKS.COM
  SHORT-HILLS.ORG
  SHOULD.COM
  SHUNTAK.NET
  SHUNTAK.ORG
  SIMONYI.COM
  SIPC.COM
  SKELTON.COM
  SNP500.COM
  SPARWOOD.COM
  SPORTUTILITYVEHICLE.COM
  SSEA.COM
  STEINBRUCH.COM
  STMARYSPOINT.COM
  STOCK-BROKERS.COM
  STRATHAM.NET
  STRATHAM.ORG
  SUBOTNICK.COM
  SULTANBRUNEI.COM
  SULTANOFBRUNEI.COM
  SULTANOFBRUNEI.NET
  SUNDAE.COM
  SUSKIND.COM
  SYNAGOGUE.NET
  SZLAM.COM
  TAPPEN.COM
  TECHNOLOGYSTOCK.COM
  TEMBURONG.COM
  TEWKESBURY.COM
  THELAWS.COM
  THEWES.COM
  TNA.COM
  TOPFER.COM
  TORESCO.COM
  TOTCO.COM
  TOYODA.COM
  TRACINDA.COM
  TSTOCK.COM
  TUTONG.COM
  TVBOOK.COM
  UANDU.COM
*626
  UIRYUNG.COM
  UIRYUNG.NET
  UIRYUNG.ORG
  UNITED-KINGDOM.ORG
  UNSTONE.COM
  UNU.COM
  U-U.COM
  UUA.COM
  VACATIONFAMILY.COM
  VALBY.COM
  VERGNES.COM
  VERNON-HILLS.COM
  VICTORIA.ORG
  VINCIARELLI.COM
  VIRTUALESTATE.COM
  WALKER.WS
  WAWASAN.COM
  WBNEWS.COM
  WEBERNET.COM
  WEBERTEC.COM
  WEBERTECHNOLOGIES.COM
  WEBER-TECHNOLOGIES.COM
  WEISGLASS.COM
  WIDJAJA.COM
  WILKENSON.COM
  WILLIAMSLAKE.COM
  WILLIS.ORG
  WILLMOTH.COM
  WINLUCK.COM
  WIXOM.COM
  WONOWIDJOJO.COM
  WORKWATER.COM
  WRIGHT.WS
  WWWLIVE.COM
  XANDX.COM
  YAYASAN.COM
  YAYASAN.NET
  YAYASAN.ORG
  YESTOLOVE.COM
  YNY.COM
  YTL.COM
  Y-Y.COM
  ZANDZ.COM
  ZNB.COM
  ZNZ.COM
  ZWEBEN.NET
  ZWEBEN.ORG
86. Network Solutions currently charges $29.00 for domain name registrations. (See http://www.networksolutions.com).
87. The domain name schmidheiny.com is currently registered with the registrar DirectNic. (See http://www.directnic.com/whois/?query=schmidheiny.com).
88. According to the whois record at DirectNic, the "creation date" for the domain name schmidheiny.com is 28-Feb-1999.
89. According to the Internet Names Worldwide web site they currently charge $35.00 per year per domain name for registrations and renewals. (See pricing button at http://inww.com).
90. According to the DirectNic web site they currently charge $15.00 per year for domain name registrations and renewals (See http://www.directnic.com/features/prices.)

DISCUSSION
The ACPA contains a prohibition on the use of personal names in domain names. 15 U.S.C. § 1129(1)(A) provides:
Any person who registers a domain name that consists of the name of another living person, or a name substantially and confusingly similar thereto, without that person's consent, with the specific intent to profit from such name by selling the domain name for financial gain to that person or any third party, shall be liable in a civil action by such person.
Subsection (B) provides an exception for those who register personal names if such name is used in, affiliated with, or related to a work of authorship protected as a copyright under Title 17 of the U.S.Code. *627 Section 1129(2) provides the remedies available for violation of ACPA:
In any civil action brought under paragraph (1), a court may award injunctive relief, including the forfeiture or cancellation of the domain name or the transfer of the domain name to the plaintiff. The court may also, in its discretion, award costs and attorneys fees to the prevailing party.
15 U.S.C. § 1129(2).
The elements of the cause of action established by the statute are straightforward. A person is liable under ACPA if he (1) registers a domain name; (2) that consists of the name of another living person (or one that is substantially and confusingly similar); (3) without that person's consent; (4) with the intent to profit from selling that domain name to the person or a third party. The stipulated facts demonstrate that plaintiff has satisfied his burden of demonstrating each of these elements. Defendants registered the  domain name. That domain name consists of the name of Stephan Schmidheiny, a living person. Plaintiff did not consent to the registration. Finally, the stipulation establishes by a preponderance of the evidence that defendants specifically intended to profit from the sale of the domain name to the plaintiff. That intent is established by defendants' previous course of conduct of registering domain names of wealthy individuals and then selling or attempting to sell those domain names to those persons or others. That intent is also established by defendants' e-mails to the plaintiff offering to sell the domain name for $1.1 million, while falsely implying that others were in competition with plaintiff to purchase the domain name.
Defendants argue that summary judgment is not appropriate on the issue of specific intent. Specifically, they assert that the offer to sell the domain name in November 2000 is not necessarily probative of their intent to profit from the registration of the domain name in June 2000, arguing that a jury could find based upon the defendants' business plan to provide e-mail addresses that the intent at the time of registration was not to sell, but to develop the domain name. Given the content of the stipulation, we cannot agree.
In deciding a motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure, "the test is whether there is a genuine issue of material fact and, if not, whether the moving party is entitled to judgment as a matter of law." Medical Protective Co. v. Watkins, 198 F.3d 100, 103 (3d Cir.1999) (citing Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir.1994)). As to materiality, the substantive law will identify which facts are material; only disputes over facts that might affect the outcome of the suit under the governing law will properly preclude the entry of summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Furthermore, "summary judgment will not lie if the dispute about a material fact is genuine,' that is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving party." Id. at 250, 106 S. Ct. 2505.
On a motion for summary judgment, the facts should be reviewed in the light most favorable to the non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986)(quoting United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S. Ct. 993, 8 L. Ed. 2d 176 (1962)). The nonmoving party "must do more than simply show that there is some metaphysical doubt as to the material facts," Matsushita, 475 U.S. at 586, 106 S. Ct. 1348, and must produce more than a "mere scintilla" of evidence to demonstrate a genuine issue of material fact and avoid summary judgment. *628 See Big Apple BMW, Inc. v. BMW of North America, Inc., 974 F.2d 1358, 1373 (3d Cir.1992).
Defendants' argument that the offer to sell the domain name in November 2000 is not necessarily probative of their intent to profit from the registration of the domain name in June 2000  because a jury could find based upon the defendants' business plan to provide e-mail addresses that the intent at the time of registration was not to sell, but to develop the domain names  strikes the court as a textbook example of the type of "metaphysical doubt" described by Matsushita. The stipulation contains substantial evidence of defendants' specific intent to profit from the registration of the domain name. This includes evidence that they are in the business of buying and selling domain names; have registered numerous domain names that include trademarked names, names of celebrities, and names of wealthy persons; have registered domain names of numerous persons on the Forbes list while having no apparent connection to these names; have profited from the sales of domain names to others on the list; the time lapse between the registration in June 2000 and the offer of sale in November 2000, was relatively brief; defendants falsely implied that plaintiff was in competition with others in the bidding for the domain name; and, at the same time they offered the domain name to plaintiff, defendants also put the name up for auction at a price that had no reasonable connection to its value to anyone other than the plaintiff. Finally, defendants have come forward with no evidence to raise a jury issue on their claim that they intended to "develop" the web site. The fact that they offer a free e-mail address to anyone at the website, does not negate the evidence of specific intent to sell the site for profit to the plaintiff.
Accordingly, we find that plaintiff is entitled to summary judgment, injunctive relief, including the forfeiture or cancellation of the domain name or the transfer of the domain name to the plaintiff, and constitutes the prevailing party for the purposes of awarding costs and attorneys fees.

ORDER
The renewed motion of Stephan Schmidheiny for summary judgment (# 40) is GRANTED.
Judgment on the merits is entered in favor of Stephan Schmidheiny and against Steven Weber d/b/a/ Domainsale and Famology.com, Inc. and Famology.com, Inc.
Defendants Steven Weber d/b/a/ Domainsale and Famology.com, Inc. and Famology.com, Inc. are ORDERED to transfer the domain name  to the plaintiff Stephan Schmidheiny and are ENJOINED from registering a domain name substantially or confusingly similar to the  domain name in the future.
Plaintiff Stephan Schmidheiny is DIRECTED to file an application for costs and attorney's fees within twenty days.
IT IS SO ORDERED.